IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JANE DOE, BY AND THROUGH HER    : No. 74 WM 2017
BROTHER AMD LEGAL               :
REPRESENTATIVE JOHN DOE, AND    :
JOHN DOE, INDIVIDUALLY AND IN HIS
                                :
OWN RIGHT                       :
                                :
                                :
             v.                 :
                                :
                                :
PORT AUTHORITY OF ALLEGHENY     :
COUNTY; TRANSDEV, INC. F/K/A    :
VEOLIA TRANSPORTATION SERVICES, :
INC., INDIVIDUALLY AND D/B/A    :
ACCESS TRANSPORTATION SYSTEMS, :
INC.; ACCESS TRANSPORTATION     :
SYSTEMS, INC.; NORTHERN AREA    :
MULTI-SERVICE CENTER OF         :
ALLEGHENY COUNTY, INDIVIDUALLY  :
AND D/B/A ACCESS TRANSPORTATION :
SYSTEMS; AND DANIEL ROBERT      :
BURRELLI                        :
                                :
                                :
PETITION OF: NORTHERN AREA      :
MULTI-SERVICE CENTER OF         :
ALLEGHENY COUNTY


                                   ORDER



PER CURIAM

      AND NOW, this 1st day of December, 2017, the Petition for Review and the

Application for Stay are DENIED.